FIDEL, Judge
dissenting:
The law should be unequivocal and emphatic in repudiation of the mother’s course of conduct in this case. When, as here, one parent deliberately withholds knowledge from the other of her whereabouts with the child, the law should not reward her when she surfaces by severing the parental relationship of the other. To do so is to subjugate the custodial parent’s burden to disclose the child’s whereabouts to the noncustodial parent’s burden to track her down.
The most salutary legal response in cases such as this is a firm presumption of non-abandonment. To deny present termination would do no harm. It would neither effectuate a change in custody nor disrupt the current living circumstances of the child. It would simply provide the child and father a chance, withheld till now, to establish their relationship. If the father were to fail to seize this chance, a second petition would soon enough be warranted and termination only forestalled, not foreclosed.
The effect of the court’s ruling is to deny the father such a chance and grant the mother a self-help severance. The court has misallocated the benefits, burdens, and presumptions. I respectfully dissent.